 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTell City Chair Company and International Brother-hood of Pottery and Allied Workers Union,AFL-CIO. Case 9-CA-15341July 29, 1981DECISION AND ORDEROn April 24, 1981, Administrative Law JudgeWallace H. Nations issued the attached Decision inthis proceeding. Thereafter, the Charging Partyfiled exceptions and a supporting brief, and Re-spondent filed a brief' in opposition to the Charg-ing Party's exceptions.The National Labor Relations Board has consid-ered the record and the attached Decision in lightof the exceptions and briefs and has decided toaffirm the rulings, findings,2and conclusions3of theAdministrative Law Judge and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.' Respondent in its "Answering Brief to the Charging Party's Excep-tions" submits, inter alia, that the Charging Party's exceptions and briefshould be disregarded as they do not comply with Sec. 102.46(b) and (c)of the Board's Rules and Regulations. We find, however, that the Charg-ing Party's exceptions and brief are in substantial compliance with saidrules, and thus reject Respondent's contention.2 The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Prod-ucts, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing hisfindings.3 We find it unnecessary to rely on the Administrative Law Judge'sfinding that Clyde Finlay, Respondent's corporate director and the manwho made the decision to discharge the alleged discriminatee, JimmySanders, had no knowledge of the two arguments between Sanders andEugene Whitworth, Respondent's foreman, about the Union.DECISIONSTATEMENT OF THE CASEWALLACE H. NATIONS, Administrative Law Judge:The International Brotherhood of Pottery and AlliedWorkers Union, AFL-CIO, herein called the Union,filed a charge against Tell City Chair Company, hereinthe Respondent, on May 19, 1980. The Regional Direc-tor for Region 9 issued a complaint on June 25, 1980.The complaint alleges that on or about May 9, 1980, Re-spondent discharged Jimmy R. Sanders because of hisunion activity, thereby discouraging membership in alabor organization, and Respondent thereby has been en-gaging in unfair labor practices within the meaning ofSection 8(a)(l) and (3) of the National Labor Relations257 NLRB No. 64Act, as amended, herein called the Act. In its answer,Respondent denied all allegations that it violated theAct. A hearing was held before me at Leitchfield, Ken-tucky, on February 19 and 20, 1981.Upon the entire record in this case and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS AND CONCLUSIONSI. THE BUSINESS OF RESPONDENTRespondent manufactures furniture at plants in TellCity, Indiana, and Leitchfield, Kentucky. During theyear preceding issuance of the complaint Respondenthad direct inflow in excess of $50,000. 1 find that Re-spondent is an employer within the meaning of the Actand that it will effectuate the policies of the Act to assertjurisdiction in this case.II. THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Pottery and AlliedWorkers Union, AFL-CIO, referred to as the Union, is alabor organization within the meaning of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICEA. The Facts1. BackgroundThe Company operates one plant in Leitchfield, Ken-tucky, and four plants in Tell City, Indiana. All of theapproximately 700 production and maintenance employ-ees of the Company's Tell City plants are represented bythe Union which has a collective-bargaining agreementwith Respondent. In a National Labor Relations Boardelection conducted on February 1, 1980, the approxi-mately 65 production and maintenance employees at theLeitchfield plant voted against representation by theUnion, with the Union losing by a relatively narrowmargin.Clyde E. Finlay has been corporate director of indus-trial relations supervising all five plants since March1977. He has the exclusive authority to discharge em-ployees at all plants. J. R. McAllister has been plantmanager of the Leitchfield plant since 1977. EugeneWhitworth is the rough mill foreman at Leitchfield,having succeeded Randall Farris. Don Smith is personnelmanager over the Leitchfield plant.The Leitchfield plant produces "dimension stock"from raw lumber, which is shipped to Respondent's TellCity plants for use in fabricating furniture. Productionbegins in the rough mill where cutoff saw operators cutrough lumber planks measuring approximately 10 inchesby I inch by 12 feet and weighing about 30 pounds intoshorter lengths. An average cutoff saw operator saws ap-proximately 2-1/2 boards per minute, for which he ispaid the highest hourly wage rate in the plant.The primary responsibility of the cutoff saw operatoris to carefully execute his cuts to maximize the resultingyield-that is, the amount of stock produced which isusable in subsequent operations. Achieving high yield re-374 TELL CITY CHAIR COMPANYquires the cutoff saw operator to inspect both sides ofthe rough planks for defects prior to any cutting. Failureto do so produces stock which must be scrapped becauseof defects which could have been cut out had the opera-tor seen them. Because inspection prior to cutting is es-sential to the production of usable stock, the Companyhas maintained a mandatory rule since 1975 requiringcutoff saw operators to turn each plank prior to the ini-tial cut and once again half way through the cutting ofeach rough plank. This rule was fully explained on sever-al occasions to saw operators, including Sanders, byRandall Farris, Eugene Whitworth's predecessor asrough mill foreman.2. The Company's efforts to increase yieldDespite the existence of this rule the Company has hadconsiderable difficulty in achieving acceptable yieldlevels at the Leitchfield plant. Although the averageyield for the industry (that is, the percentage of therough lumber which is usable after cutting) is approxi-mately 50 percent, yield at the Leitchfield plant averagedonly 39 percent. This disparity in percentage yield wasparticularly important to the Company inasmuch as a 1-percent increase in yield would boost average annualrevenues by $25,000 to $50,000. The fact that yield wasapproximately I1 percent below the industry averagecost the Company between $275,000 and $550,000 peryear due to poor yield.When he became plant manager at Leitchfield in 1977,McAllister instituted several steps to improve yield.Among these steps were several equipment alterationsaimed at simplifying the operation of the cutoff saws. Inaddition, management held several meetings with cutoffsaw operators at which the need for higher yield and themeans of obtaining such yield were discussed at length.The first of these formal meetings was conducted byMcAllister in March 1978. During that meeting, attendedby all cutoff saw operators, including Sanders, theproper procedure for operating the saws was covered atgreat length. Especially emphasized was the need to turnboards prior to cutting, and once again before subsequenthalfway cuts, to ensure that cuts were made from theworst side of the board thus cutting out any defects. Atthe conclusion of the meeting, the operators were per-mitted to ask questions, although none chose to do so.During the next year, yield at the Leitchfield facilityremained unsatisfactory. In an effort to boost yield, an-other meeting was held with all cutoff saw operators, in-cluding Sanders on February 12, 1979. Farris and McAl-lister jointly conducted the meeting at which the need toturn and inspect both sides of a board at least twice wasreemphasized.Soon after succeeding Farris as rough mill foreman,Eugene Whitworth observed one of the cutoff saw oper-ators ruin a saw blade when he hit a metal plate on theunderside of the board because he failed to turn and in-spect it prior to cutting. Whitworth held a meeting onAugust 31, 1979, and all cutoff saw operators, includingSanders, were again reminded they were to turn and in-spect boards prior to cutting and halfway through thecut to obtain the highest yield and to avoid seriousdamage to the saws.Despite these efforts to improve yield, the Companycontinued to experience low yield. As a result, RonaldHarper, general foreman at the Tell City plants, tempo-rarily moved to the Leitchfield plant between December1979 and February 1980. His inspection revealed thatnone of the cutoff saw operators was following instruc-tions in their operation of the saws. Especially notewor-thy was the fact they were not turning and inspectingboards prior to cutting and they were not turning boardsat least once during the cut as previously instructed.Harper reported the results of his inspection to McAllis-ter and to Finlay. Following Finlay's instructions,Harper proceeded to draft guidelines for the operation ofthe cutoff saws. Subsequently, a meeting was held withall cutoff saw operators, including Sanders, on February15, 1980. During this meeting, each operator was given acopy of the guidelines after which the guidelines, includ-ing the requirement that boards be turned twice and in-spected prior to cutting, were read and thoroughly re-viewed. Guidelines 2 and 4 state: "Each board must beturned before starting to cut to determine worst side ofthe board. Each board must always be cut from worstside .... Turn each board during a cutting operationand look at the board so that each cut will always betaken from worst side of each board to obtain maximumyield from that board." Harper also outlined at lengththe steps the Company had previously taken to improveyield at the Leitchfield plant, and warned employees thatfailure to follow the guidelines would not be tolerated.When yield continued to be unsatisfactory, McAllisterconducted another meeting with all cutoff saw operators,including Sanders, on February 28, 1980. The guidelineswere again discussed, with special emphasis placed onthe requirement that boards be turned and inspectedonce before cutting and once during cutting.During the next month, yield did not increase. As aresult, another meeting was held with all cutoff saw op-erators, including Sanders, on April 8, 1980. In additionto again discussing the guidelines, the Company notedthe economic problems resulting from the low yield.McAllister informed the operators that failure to turnand inspect boards prior to cutting and during cuttingwould be considered insubordination under establishedplant rules and would result in discharge.Even after this explicit warning, yield failed to im-prove. A final meeting was held on April 17, 1980.McAllister testified without contradiction that, prior tothis meeting, he observed Sanders fail to turn boardstwice and had received a report to the same effect fromFinlay. All cutoff saw operators, including Sanders, at-tended this meeting. McAllister again reviewed theguidelines, reiterating his warning that "[ilf anybody wascaught not following the guidelines they would be con-sidered insubordinate and they would be discharged." Itwas at this meeting that Sanders asked a question abouthow he should cut when he got to the end of the board.McAllister told him to always cut for the longest lengthsunless his foreman gave him contrary directions. ' It is Sanders' position that he asked McAllister, after the meeting,"What did he want. ootage or ield?" McAllister told him h needed( Continu ed375 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. Sanders' employment with the CompanySanders was first employed in September 1975. Afterperforming a variety of jobs, he became a cutoff saw op-erator in 1977. During his employment Sanders receivedseveral disciplinary warnings. On January 2, 1980, hewas counseled about his spending excessive time in therestrooms. Sanders admits excessive time in the restroom,but claims this was due to hemorrhoids which he thinkswere caused by lifting boards. Whitworth instructedSanders to see a doctor which he admits he did not do.Shortly after talking to Sanders about this problem,Whitworth caught Sanders and Bobby McCombs throw-ing golf tees used as saw markers at each other. Bothemployees were warned that further conduct of that sortwould result in formal discipline.A few days later, Whitworth again warned Sandersfor spending too much time in the restroom. Approxi-mately a month later, Sanders again spent excessive timein the restroom, and Whitworth issued a formal warningto him. During this same period of time, Whitworthwarned several other employees, including Paul Newton,Sonny McGrew, and Coy Smith, about wasting time inthe restroom.4. Sanders' alleged insubordination on May 5, 1980On May 5, 1980, McAllister observed Sanders cuttingboards without turning or inspecting them. Although heinitially did not count the number of boards Sandersfailed to turn, he noted that Sanders was not turning themajority of them, and when he began to count he deter-mined that Sanders turned only one of seven boards.After observing Sanders, McAllister contacted Finlay inTell City and requested instructions. Finlay instructedMcAllister to double check with Sanders' supervisor tobe sure he was not following some special instructions.McAllister did so and instructed Whitworth to observeSanders. After observing all of the operators, Whitworthreported to McAllister that Sanders was the only opera-tor who was not turning boards as instructed and that hehad turned only 3 of 15 boards he cut.2more yield as the yield was low. To an extent, another witness, fellowcutoff saw operator Dcnny Gore, supports Sanders' allegation as to thewording of his question or questions to McAllister. The General Counselcontends it is of importance that, regardless of whether there were one ortwo questions presented to McAllister at the meeting, Sanders was theonly employee challenging McAllister about what he was attempting toexplain to them. The General Counsel further contends that whetherMcAllister accepted the inquiry by Sanders as facetious or as a pseudoprores it did not enhance Sanders' position as an employee with McAllis-ter.-The above version of the observations by McAllister and Whitworthof Sanders' performance is basically that of Respondent. Sanders' versionvaries from this somewhat. Sanders testified that Whitworth came to hissaw area about 6:35 a.m., and gave him different sizes of board to cut andstayed about 4 minutes. Sanders observed McAllister also entering thearea for a minute or two about 5 minutes before Sanders was called tothe office. Witness Gore testified that he saw McAllister on the day ofSanders' suspension but that he did not observe Foreman Whitworthwatching Sanders cutting or turning any boards that day. Sanders testi-fied that the foreman did not see him cut any boards. Although the actualnumber of boards McAllister and Whitworth each observed Sanders han-dling may or may not be accurate, I believe from the preponderance ofthe evidence that both actually did observe Sanders on the day of his sus-pension. The record contains a very detailed description of the cut sawvarea in the plant and it is quite possible that a supervisor could observeMcAllister and Whitworth then returned and togetherthey observed Sanders during which time he continuedto be the only operator who failed to turn and inspectboards prior to or during cutting. McAllister again tele-phoned Finlay and was instructed to immediately sus-pend Sanders pending investigation of his insubordina-tion.5. Sanders' suspension and terminationMcAllister summoned Sanders to his office, told himthat he had been seen failing to turn and inspect boardsbefore and during cutting, and asked him why he wasnot turning the boards as he had been instructed. Sandersinitially said he had been turning the boards, but later hetwice admitted, "I guess I just forgot." Sanders gave noother explanation for his failure to turn the boards.McAllister reminded Sanders he had been warned withall other saw operators of the consequences of failure toturn and inspect the boards and that, because of his fail-ure to heed those warnings, he was being suspendedpending further investigation.3Two days later, Finlay arrived from Tell City to in-vestigate the matter. On May 7, 1980, he and Smith metwith Sanders, and asked him to respond to the charge ofinsubordination. During the meeting, Sanders clearly in-dicated he understood the requirement that boards beturned and inspected at least twice, once prior to any cutand again before the successive cut. He also clearly ad-mitted he did not follow this procedure but instead in-spected boards only prior to cutting the first time, de-spite having received no instructions to alter the proce-dure.4Finlay explained he would speak with McAllister andWhitworth and requested that Sanders meet with himagain that afternoon. Sanders declined to return that daybut agreed to meet the next day. Finlay consulted withMcAllister and Whitworth and concluded that their eye-witness observations and Sanders' admissions clearlyproved insubordination, and that Sanders should be dis-charged as he had been warned of this consequence.Finlay met with Sanders again on May 8, informed himof the decision, and gave him his termination notice.6. Evidence of alleged union animusBased on the following evidence, the General Counselcontends that Respondent was motivated to dischargeSanders because of union animus and that its statedreason for the discharge was merely a pretext:a. Sanders voted in a Board election at the Leitchfieldplant conducted in early 1979 and participated in the1980 union campaign which commenced in November1979. Sanders testified that he solicited about 20 unionthe cut saw operation for a short period of time without attracting theattention of any of the cut saw operators.' Sanders. at the hearing, denied the admission that he had failed toturn the boards after the April 17 meeting to the date of his suspension.However, Sanders also testified that he was angry and upset at the sus-pension and termination meetings and his memory of exactly what wassaid by himself and others on this occasion is understandably vague. Re-spondent's version of the meetings is credibly supported by se'eral wit-nesses' testimony and contemporaneous notes'See fn 3.376 TELL CITY CHAIR COMPANYauthorization cards in a unit of approximately 60 employ-ees. He was also one of the union observers at the elec-tion on February 1, 1980. The other union observer wasJames Howard, a maintenance repairman, who was alsothe union observer at the prior election on January 12,1979. About 45 minutes before the February 1, 1980,election, Whitworth asked Sanders and other employeesfor their support in the election. According to Sanders,Whitworth told him that he would appreciate his supportin the election. Whitworth testified that he did not re-member stating that he would appreciate Sanders' sup-port. Whitworth admitted that he did not know Sanderswas selected to be the second observer for the Union.b. Sanders claims that his relationship with Whitworthbefore the election was "pretty good" but, after the elec-tion, Whitworth began to abuse him. The substance ofthis abuse apparently consists of two very short argu-ments Sanders had with Whitworth about the Unionafter the election. About 2 weeks after the election,Sanders testified that Whitworth started to argue withhim about which was best for Sanders, the Union or theCompany. It is Sanders' testimony that he toldWhitworth that it was "no use to argue as the Companyhad won and there was nothing more to argue about."Sanders further testified that, approximately 3 weekslater, Whitworth argued with him and pointed his fingerat his nose while discussing the Union. Whitworthdenied both incidents involving argument about theUnion. Witness Donny Gore, another cutoff saw opera-tor, testified as to observing at a distance the second al-leged argument. He did not overhear the conversationand did not know what the substance of the argumentwas, although he testified that he was told at a later timeby Sanders that it was about the Union.c. Before the election, Whitworth counseled Sandersabout excessive time spent in the restroom and advisedhim that he should see a doctor about the physical prob-lem which may have caused the time in the restroom.After the election, Whitworth warned Sanders verballyand on March 19, 1980, prepared a written warningagainst Sanders for visiting the restroom three times onMarch 18, 1980. As noted before in this decision,Whitworth also warned three other employees about ex-cessive time spent in the restrooms. Based on the evi-dence of record, I can only conclude that any unde-served treatment by Whitworth of Sanders is reflectedby the two postelection conversations or arguments be-tween the two men. The warning of Sanders, as well asthe other involved employees who were spending exces-sive time in the Company's restroom appears to be avalid exercise of the supervisor's responsibility. Havingobserved both of the young men, Whitworth and Sand-ers, who appear to know each other quite well, I believethat the two arguments or conversations could, at leastin part, involve the union election. However, as will bediscussed in greater detail below, I believe the two argu-ments were isolated incidents that began and ended withthe two involved persons. Based on all the evidence ofrecord, I do not believe that they were motivated bymanagement action nor do I believe that they were partof any antiunion campaign by management. There is noevidence in this record reflecting an antiunion campaignat any stage conducted by management, either before orafter the 1980 election.d. Sanders alone was suspended and fired for viola-tions of the Company's rules regarding flipping of boardswhile the other cut saw operators, allegedly also guiltyof violations of this rule, were not disciplined by theCompany. In support of this contention, the GeneralCounsel notes that Ronnie Harper, general foreman atthe Tell City, Indiana, plant testified that he was presentwith Whitworth in the cutoff saw department betweenDecember 1979 and February 1980. On one occasion, hetold Whitworth that none of the operators was turningthe boards. He subsequently had McAllister and Smithwatch these operators not turning the boards. Harpersuggested as a remedy that Respondent prepare guide-lines for future policy and no warnings were given to theoperators. Whitworth also knew some of the operatorswere not turning the boards n or about February 28,1980, and also on April 8, 198u, according to his memo-randums. Whitworth never brought any recommendationto McAllister about warning, suspending, or discipliningany cutoff saw operator. However, he must have giventhe information to McAllister as instruction and warningmeetings were held shortly after the date of each memo-randum with the cutoff crew. McAllister testified henever caught any other cutoff men not turning theboards after the April 1980 warnings. McAllister saidthat 2 months before April 17, 1980, he noted Sandersmissed turning boards. McAllister admitted that on nu-merous occasions Sanders turned the boards.e. Cutoff saw operator Bobby McCombs had workedfor 8 months with several bad reports and was not se-verely reprimanded for a bad yield. He was not replacedby another operator for several months even during theperiod when Respondent claimed it was imperative toattain good yield.'Subsequent to the suspension of Sand-ers, a plant janitor allegedly told McAllister that he hadobserved Darrel Whitworth, the supervisor's brother, ne-glecting to turn over boards. Though the record is notclear on whether any action was taken by managementto verify this allegation, Whitworth has subsequentlybeen transferred to another department.f. James Howard, a maintenance repairman, on Janu-ary 15, 1980, 16 days before the election, was given anorder by a leadman, Leslie Blanton, to push a welder tothe boilerroom to effect a repair. Although the record isnot clear on whether Howard had permission or not todo so, Howard went to the restroom prior to pushing thewelder. Upon returning to the area where the weldershould be, Howard found that it was missing. He thendiscontinued his assigned task and went about talking toother employees. Shortly thereafter, Howard was sum-s What the General Counsel does not note in his arguments and whatvirtually every witness was relucant to discuss was McCombs' relativelylow mental capabilities The evidence reflects that McCombs could nei-ther read nor write and as incapable of following all but the simplestinstructions with regard to any task at the plant. I believe from the evi-dence that McCombs was given special treatment compared to the otheremployees because of a good personality, admitted low capacities. and awillingness to do menial and even dangerous tasks that other employeeswould not undertake McCombs was killed in an accident in the plantsometime after the incidents involved in this proceeding occurred377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmoned to the office of McAllister and reprimanded. TheGeneral Counsel contends that the purpose of the repri-mand was to create an attitude of fear or intimidation inthe hearts of the employees prior to the election. Afterthe election, Howard was promoted and given a higherrate of pay.I find that the only objective evidence of record ofany union animus on the part of Respondent consists ofthe two arguments between Sanders and Whitworth,which Whitworth continuously denied involved theUnion as a topic. I have heretofore given credit to Sand-ers' version of the two arguments. However, I find thatin and of themselves they do not constitute sufficient evi-dence to support a finding of any union animus on thepart of Respondent. Absent the isolated arguments be-tween Sanders and his immediate supervisor, the recordis practically without any evidence supportive of theproposition that Respondent's termination of Sanderswas motivated by an unlawful desire to discourage unionactivity. No other violations of any kind are alleged inthe complaint and the Company has a history of harmo-nious relationship with the involved Union at four of itsfive plants. There is no showing in this record that theCompany has ever previously been engaged in any unfairlabor practices.Further, there is no showing in this record that theman who actually made the decision to suspend and ter-minate Sanders, Clyde Finlay, had any knowledge ofSanders' relationship with Whitworth. Finlay has notbeen shown to have had knowledge of the alleged uniondiscussions after the election and I do not find that thesewere factors in his decision to discharge Sanders. Addi-tionally, Plant Manager McAllister, who is contended bythe General Counsel to have held personal animustoward Sanders, has not been shown to have harboredany such animus for any reason relating to Sanders'union activity. The only incident to which the GeneralCounsel can point which would establish an animus isthe contradiction in testimony about certain questionsasked by Sanders of McAllister at the April 17, 1980,meeting of the cutoff saw operators and company offi-cials. The General Counsel has drawn the inference thatthese questions upset McAllister and presumably led himto find reasons to discharge Sanders. I cannot find fromthe evidence that the questions, whatever they may havebeen, upset McAllister in any respect and certainly notsufficiently to seek reasons for Sanders' discharge.The General Counsel's contention noted above thatSanders was singled out for harsh treatment because ofhis union adherence and that his discharge constitutesunlawful discrimination is not well taken. I find that therecord as a whole supports the finding that Sanderswould have been discharged by Respondent regardlessof his union activity for his violation of the Company'srules. The Company has proven that yield at its Leitch-field, Kentucky, plant was below average and that thereason for the low yield was the failure of the employeesto follow company instructions about flipping or turningboards in the cutoff saw operation. Respondent explainedto the cutoff operators, including Sanders, on repeatedoccasions the reasons for the need to increase yield. Inincreasingly severe tones company officials warned theoperators the penalties which would result from the fail-ure to follow company instructions with regard to turn-ing boards. These warnings culminated in the April 8and 17 warnings that employees would be summarily dis-charged for insubordination if they were found not turn-ing boards in accordance with company procedure.There is no proof in this record that, between the April17 warning and May 5, any cutoff saw operator otherthan Sanders was observed failing to turn boards in ac-cordance with the Company's policy. Thus, it is conclud-ed that Respondent had a valid and legitimate businessreason for suspending and subsequently dischargingSanders as a result of the May 5 observance of Sandersnot following the correct procedure. There is no proof inthis record that had any other cutoff operator been ob-served by management after the April 17, 1980, warningfailing to turn boards properly that that person wouldnot have been summarily terminated.B. Concluding FindingsThe General Counsel concedes that it is well estab-lished that a discharge may be for good cause or badcause or no cause at all except that a discharge is unlaw-ful when the real motivating purpose is contrary to theprohibitions of Section 8(a)(1) or (3). The controllingBoard decision on burden of proof in this proceeding isWright Line, a Division of Wright Line, Inc., 251 NLRB1083 (1980). In Wright Line, the Board established thefollowing causation test in all cases alleging violations ofSection 8(a)(3) or violations of Section 8(a)(1) turning onemployer motivation. First, it requires that the GeneralCounsel make a prima facie showing sufficient to supportthe inference that protected conduct was a "motivatingfactor" in the employer's decision. Once this is estab-lished, the burden will shift to the employer to demon-strate that the same action would have taken place evenin the absence of the protected conduct. Viewing all theevidence of record, and for the reasons set forth above, Ifind that the General Counsel has not established that theCompany's termination of Sanders was motivated by anunlawful desire to discourage union activity. According-ly, I find that Respondent's reasons for discharging Sand-ers were not pretextual, but served a legitimate businesspurpose and further that Sanders would have been dis-charged for his actions regardless of his union activity.Accordingly, I conclude that Respondent did not vio-late Section 8(a)(3) or (1) of the Act by dischargingSanders. Inasmuch as the complaint alleges no other vio-lations of the Act by Respondent, my order will providefor its dismissal. Upon the foregoing findings of fact andthe entire record in this case, I make the following:CONCLUSIONS OF LAWI. Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent did not engage in unfair labor practiceswithin the meaning of Section 8(a)(3) or (1) of the Actby discharging Jimmy Sanders.378 TELL CITY CHAIR COMPANYUpon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, as amended, I hereby issue the following rec-ommended:ORDER6It is hereby ordered that the complaint be, and thesame hereby is, dismissed.' In the event no exceptions are filed a provided b Sec 102.46 of theRules and Regulations of the National Labor Relations Board the find-ings, conclusions, and recommended Order herein shall. as provided inSec. 102 48 of the Rules and Regulations. be adopted bh the Board andbecome its findings, conclusions. and Order. and all objections theretoshall be deemed waived for all purposes